DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 18, the limitation, “a payout opening”, in line 2, renders the claim vague and indefinite, because it is unclear if it is the same payout opening as in line 3 of Claim 14 or a different payout opening. For the Office Action below, it presumed it is the same payout opening as in line 3 of Claim 14.

	Regarding Claim 21, the limitation, “a hub portion”, in line 14, renders the claim vague and indefinite, because it is unclear if it is the same as the first hub portion in line 8, the same as the second 

	Regarding Claim 23, the limitations, “the first frame being sized to be smaller than the first frame” and “the second frame being sized to be smaller than the second frame”, in lines 6-7 and 9-10, respectively, renders the claim vague and indefinite, because is unclear how a first frame and second frame can be smaller than themselves. For the Office Action below, it is presumed the limitations were meant to be - -the first flange being sized to be smaller than the first frame- - and - -the second flange being sized to be smaller than the second frame- - as disclosed in the instant specification and drawings.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7, 12, 14-15, 17-18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 1, Fontana discloses a method of installing cable on a cable reel apparatus, comprising the steps of: prepackaging (see Step 1 of Figure 6) a pre-wound, reel-less coil 15 of cable for installing on a separable cable reel 12, the separable cable reel comprising: a central longitudinal axis (dash dot line in Figure 5), a first flange 30 configured to be rotatably coupled to a first frame (inner surface of right 23 and right 19), the first flange having opposite inner (side from which 29 extends) and outer sides (side facing right 23 and right 19), a second flange 32 separate from the first flange that is configured to be rotatably coupled to a second frame (inner surface of left 23 and left 19), the second flange having opposite inner (side from which 29 extends) and outer sides (side facing left 23 and left 19), and at least one of the first and second flanges including a hub portion 29 extending transversely from the inner side thereof, and instructing a user to releasably couple the first and second flanges to support the pre-wound, reel-lees coil of cable on the hub portion between the first and second flanges along the central longitudinal axis of the separable cable reel (Steps 2-4 of Figure 6) (Figures 1-6).

Regarding Claim 2, Fontana discloses the step of instructing the user to decouple the first and second flanges from one another when replacing the pre-wound, reel-less coil of cable once dispensed from the cable reel apparatus (this step would be an inherent repetition of Steps 2-4 of Figure 6 in the normal and expected operation of the device of Fontana when needing to the cable runs out or when the type of cable needs to change) (Figures 1-6).

	Regarding Claim 3, Fontana discloses the pre-wound, reel-less coil of cable has an inner diameter, and the hub portion is sized to be received in the inner diameter when releasably coupling the 

	Regarding Claim 4, Fontana discloses the step of prepackaging the pre-wound, reel-less coil of cable occurs before the step of releasably coupling the 2First Preliminary Amendmentfirst and second flanges to support the pre-wound, reel-lees coil of cable on the hub portion between the first and second flanges (as shown in Step 1 of Figure 6, the packaging is removed before Steps 2-4; therefore, the prepackaging is before coupling the flanges) (Figures 1-6).

	Regarding Claim 5, Fontana discloses the step of prepackaging the pre-wound, reel-less coil of cable includes wrapping the pre-wound, reel-less coil of cable with plastic (see Step 1 of Figure 6) (Figures 1-6).

	Regarding Claim 6, Fontana discloses the step of providing a bag (11 is a bag with rigid sides) that receives the separable cable reel and the pre-wound, reel-less coil of cable (Figures 1-6).

	Regarding Claim 7, Fontana discloses the step of instructing the user to place the first frame on a first inner surface 23 of the bag and place the second frame on another second inner surface 23 of the bag (Figures 1-6).

	Regarding Claim 12, Fontana discloses wherein the hub portion is an annular elongated wall 29 (Figures 1-6).



	Regarding Claim 15, Fontana discloses the step of instructing the user to decouple the first and second flanges from one another when replacing the pre-wound, reel-less coil of cable once dispensed from the cable reel apparatus (this step would be an inherent repetition of Steps 2-4 of Figure 6 in the 

	Regarding Claim 17, Fontana discloses the step of prepackaging the pre-wound, reel-less coil of cable prior to placing the coil of cable in the bag (as shown in Step 1 of Figure 6, the packaging is removed before Step 5; therefore, the prepackaging is before placing the coil of cable in the bag) (Figures 1-6).

	Regarding Claim 18, Fontana discloses the step of instructing the user to dispense cable of the pre-wound, reel-less coil of cable through a payout opening in the base of the bag after positioning the bag and the cable reel apparatus in the horizontal orientation (see Step 8 of Figure 6) (Figures 1-6).

	Regarding Claim 21, Fontana discloses a method of installing cable on a cable reel apparatus, comprising the steps of: providing a bag (11 is a bag with rigid sides) having a base 31, a cover 13, a payout opening (between edges of 13 and 35) sized for dispensing cable, a first frame (inner surface of right 23 and right 19), and a second frame (inner surface of left 23 and left 19); providing a prepackaged (see Step 1 of Figure 6) pre-wound, reel-less coil 15 of cable for installing on a separable cable reel 12, the separable cable reel comprising: a first flange 30 for positioning on the first frame, the first flange having an inner side (side from which 29 extends) and an outer side (side facing right 23 and right 19), the inner side of the first flange includes a first hub portion 29, and the outer side of the first flange for facing the first frame, a second flange 32 separate from the first flange for positioning on the second frame, the second flange having an inner side (side from which 29 extends) and an outer side (side facing left 23 and left 19), the inner side of the second flange includes a second hub portion 29, and the outer side of the second flange for facing the second frame, and 5at least one of the first and second 

	Regarding Claim 22, Fontana discloses the first hub portion is an elongated annular wall (29 extending from 30) and the second hub portion is a truncated annular wall (29 extending from 32) (Figures 1-6).

	Regarding Claim 23, Fontana discloses a method of installing cable on a cable reel apparatus, comprising the steps of: configuring the cable reel apparatus to have: a bag (11 is a bag with rigid sides); a first frame (inner surface of right 23 and right 19) configured to be received inside the bag; a first flange 30 configured to be removably engaged with the first frame, the first flange (see 112 rejection above) being sized to be smaller than the first frame (depicted in Figure 1); a second frame (inner surface of left 23 and left 19) configured to be received inside the bag; a second flange 32 configured to be removably engaged with the second frame, the second flange (see 112 rejection above) being sized to be smaller than the second frame (depicted in Figure 1); a hub member 29 configured to releasably couple the first flange with the second flange, the hub member configured to support a coil 15 of cable; and providing a prepackaged (see Step 1 of Figure 6) pre-wound, reel-less coil 15 of cable (Figures 1-6).

	Regarding Claim 24, Fontana discloses instructing a user to install the coil of cable on the cable reel apparatus by decoupling the first flange from the second flange (inherent reversal of Steps 2-4 of Figure 6 if the reel is already assembled in the normal and expected operation of the device of Fontana), placing the coil of cable on the hub member (Step 2 of Figure 6), and coupling the first flange to the second flange (Steps 3-4 of Figure 6) (Figures 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780) in view of Eisele (DE-4001250). Regarding Claim 13, Fontana discloses the method of claim 1, as advanced above, but does not expressly disclose the first and second flanges are releasably coupled by a friction fit. 
However, Eisele teaches a collapsible spool comprising a first flange 1 and a second flange 2 which are releasably coupled by a friction fit (depicted in Figure 2 and described in paragraphs [0020]-[0022]) (Figures 1-5). It would have been obvious to use the friction fit of Eisele to connect the first and second flanges of Fontana to simplify the connection and to make it quicker and easier to connect and disconnect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 16, and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/073,450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower in scope than the instant claims. Therefore, the reference application claim contains all of the limitations of the instant claims with some additional limitations. Despite the additional limitations, the reference application claim reads on the instant claims and renders the instant claims unpatentable under double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8-11, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619